DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Kirkpatrick on February 18, 2022.
The application has been amended as follows: 

24. (Currently Amended) A method of manufacturing a core product comprising: refrigerating a solid resin pellet; pre-heating the solid resin pellet, after said refrigerating, at a temperature of 28 0C to 32 °C for 24 hours to 120 hours, the solid resin pellet being formed of a thermosetting resin composition including an epoxy resin, a curing agent, an accelerator, and a release agent, wherein said pre- heating causes the solid resin pellet to undergo a cross-linking reaction of the epoxy resin without melting; melting the solid resin pellet, after said preheating, at a temperature of 150 °C or higher to form a melted resin, wherein the release agent is preferentially expelled to an outside surface of the melted resin due, at least in part, to the cross-linking reaction of the epoxy resin that occurred during said pre-heating of the solid resin pellet at the temperature of 28 0C to 32 0C.; injecting the melted resin into a resin formation region; and curing the melted resin in the resin formation region, after said injecting, to form a cured resin of the core product.  

25. (Canceled)

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.  
The Examiner respectfully disagrees with arguments on page 8, that Pastine does not teach resin held at 28-32°C, as Pastine teaches heating a previously-refrigerated [0112] similar epoxy resin composition to room temperature [0112] or 22-27°C [0106], prior to use, which would be useful for at least a week at room temperature [0113].  The claimed temperature range is prima facie obvious since the reference and claim are only 1°C from overlap in preheating temperatures, and one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05(I).
The Examiner respectfully disagrees with arguments on pages 8-12, (as discussed in previous Responses to Arguments filed on 7/21/21 and 10/29/21), that Pastine teaches “the epoxy resin composition is initially in a liquid state while it is being stored at 22-27°C”, and that an epoxy resin can be cross-linked and then returned to a flowable state.  
A person of ordinary skill in the art should have a reasonable expectation of success that Pastine and Kitada teaches elements related to the resin of the instant application, as all three discuss comparable epoxy thermosetting resins.  It would be known to a person of ordinary skill in the art that epoxy resins are capable of being frozen to a solid state, then after thawing are capable of flow for rework at elevated temperatures before progressive monomer crosslinking fully cures the resin; this is the operating means of prepregs in which epoxy resins are very common, and which Pastine teaches at length [0104-0115]
A person of ordinary skill in the art should further understand that resins taught by Pastine (e.g. prepregs) would be stored in freezers in the B-stage metastable solid form, not in a liquid form as asserted by the Applicant.
Pastine defines “working time” as interchangeable with “gel-time”, or the time for the epoxy composition to reach an amorphous solid “B-stage” state, and not yet (inferred: partially or fully) cross-linked [0106].  More correctly, Pastine teaches reaching the “gel point” (or entering B-stage after working time) as having high molecular weight and few cross-links; “(e.g., a plastic that is pliable or moldable above a specific temperature and returns to the solid state on cooling)” [0092]. Pastine details the polymerization progression of an epoxy composition from liquid to B-stage in the same paragraph.
Pastine teaches that “out-life” is the time a B-stage resin composition can spend in room temperature before partially cross-linking, and after out-life the composition would be rendered useless for manufacture [0112], as it has reached a partially or fully cross-linked resin state where it is no longer capable of flowing [0111].
Further, Kitada teaches reaction rates at temperatures below 35°C do not vary significantly by teaching the cylindrical tableting process, where below 35°C limits further cross-linking of the resin during the process [0150].  Kitada confirms this solid resin pellet is still capable of melting and flowing at increased temperatures [0170].

The Examiner acknowledges the amendments to claims 1, 6, 8, and 15; the cancellation of claim 7; and the new claims 24-27.  Subsequently, the Examiner has canceled claim 25 and further amended claim 24 in the Examiner’s Amendment, above.

Allowable Subject Matter
Claims 1, 3-6, 8-15, 21-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claims 1 and 24, “the release agent is preferentially expelled to an outside surface of the melted resin due, at least in part, to the cross-linking reaction of the epoxy resin that occurred during said pre-heating of the solid resin pellet at the temperature of 28 0C to 32 0C”, were not disclosed in prior art.  
The prior art of Kitada (US20140327329A1) teaches a method of manufacturing a core product [0170] comprising: a solid resin pellet-like cylindrical tablet [0150], the solid resin pellet being formed of a thermosetting resin composition [0149, 0150] including an epoxy resin [0047], a curing agent [0055], an accelerator [0075], and a small percentage of release agent [0114], Kitada teaches holding a rotor core (Fig. 4, item 110) having a resin formation region (Fig. 4, item 130; [0034]), between a pair of holding members - the lower and upper mold [0170]; disposing the solid resin pellet in a resin pot formed in the upper mold [0170]; melting the solid resin pellet in the resin pot at a upper mold temperature of from 150-2000C [0171], injecting the melted resin into the resin formation region through a resin channel extending from the resin pot in communication with the resin formation region [0171]; and curing the melted resin injected into the resin formation region to form a cured resin core product [0171].  
Kitada is silent on heating the resin pellet, which was previously refrigerated, at a 5temperature of 28-32°C for 24-120 hours.
However, the prior art of Pastine teaches heating a previously-refrigerated [0112] similar epoxy resin composition to room temperature [0112] or 22-27°C [0106], prior to use, which would be useful for at least a week at room temperature [0113].
These references, alone or in combination with other discovered prior art, did not provided a grounds for rejection of the claim element “the release agent is preferentially expelled to an outside surface of the melted resin due, at least in part, to the cross-linking reaction of the epoxy resin that occurred during said pre-heating of the solid resin pellet at the temperature of 28 0C to 32 0C” found in independent claims 1 or 24.
Therefore, claims 1 and 24 are allowable, and their respective dependent claims 3-6, 8-15, & 21-23, and claims 26-27 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742